      8:19-cv-02066-DCC         Date Filed 09/09/21    Entry Number 86        Page 1 of 17




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    ANDERSON DIVISION



 WORLD CAM, LLC,
                                                  Civil Action No. 8:19-cv-02066-DCC
                 Plaintiff,

 v.


 OMNIBOND SYSTEMS, LLC AND                          CONFIDENTIALITY ORDER
 KENNETH BOYD WILSON,

                 Defendants,

 AND

 OMNIBOND SYSTEMS, LLC,

                 Counterclaim Plaintiff,

 v.

 WORLD CAM, LLC AND
 ANDREW SLATTERY,

                Counterclaim Defendants.


       Whereas the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms

of this order; accordingly, it is this 9th day of September, 2021, ORDERED:

       1.     Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this
     8:19-cv-02066-DCC         Date Filed 09/09/21      Entry Number 86        Page 2 of 17




Order concerning confidential information as set forth below. This Order does not restrict or

otherwise govern a party’s or non-party’s use of its own confidential information.

       2.      Form and Timing of Designation.

       a.      Designation by producing party. Confidential documents shall be so designated

       by placing or affixing the word “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’

       EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” on the document

       in a manner which will not interfere with the legibility of the document and which will

       permit complete removal of the Confidential designation. Documents shall be designated

       CONFIDENTIAL, RESTRICTED - ATTORNEYS’ EYES ONLY, or RESTRICTED

       CONFIDENTIAL SOURCE CODE prior to, or contemporaneously with, the production

       or disclosure of the documents. Inadvertent or unintentional production of documents

       without prior designation as confidential shall not be deemed a waiver, in whole or in part,

       of the right to designate documents as confidential as otherwise allowed by this Order.

       b.      Designation of materials produced by another party or non-party. A party or

       non-Party may designate as CONFIDENTIAL, RESTRICTED - ATTORNEYS’ EYES

       ONLY, or RESTRICTED CONFIDENTIAL SOURCE CODE materials produced by

       another party or non-party under this Order. Those designations generally should be made

       within 15 business days of receiving the production, to the extent practicable. But any

       failure to make the designation within that period will not be deemed a waiver, in whole or

       in part, of the right to designate documents as otherwise allowed by this Order. Parties and

       Non-Parties will comply with all reasonable requests to delay distribution of produced

       materials until such time as a Party or Non-Party can review the production to determine

       whether a designation is warranted.
     8:19-cv-02066-DCC          Date Filed 09/09/21       Entry Number 86         Page 3 of 17




       3.      Documents Which May be Designated Confidential. Any party may designate

documents as CONFIDENTIAL, RESTRICTED - ATTORNEYS’ EYES ONLY, or

RESTRICTED CONFIDENTIAL SOURCE CODE but only after review of the documents by an

attorney1 who has, in good faith, determined that the documents contain information protected

from disclosure by statute, sensitive personal information, trade secrets, or confidential research,

development, or commercial information. The certification shall be made concurrently with the

designation of the documents, using the form attached hereto as Attachment A which shall be

executed subject to the standards of Rule 11 of the Federal Rules of Civil Procedure. Information

or documents which are available in the public sector may not be designated as confidential.

       4.      Depositions.      Portions of depositions shall be deemed CONFIDENTIAL,

RESTRICTED - ATTORNEYS’ EYES ONLY, or RESTRICTED CONFIDENTIAL SOURCE

CODE only if designated as such when the deposition is taken or within seven business days after

receipt of the transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

       a.      General Protections. Documents designated CONFIDENTIAL under this Order

       shall not be used or disclosed by the parties or counsel for the parties or any other persons

       identified below (¶ 5.b.) for any purposes whatsoever other than preparing for and

       conducting the litigation in which the documents were disclosed (including any appeal of

       that litigation).




1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of South
Carolina and need not apply for pro hac vice admission. By signing the certification, counsel
submits to the jurisdiction of this court in regard to the certification.
     8:19-cv-02066-DCC         Date Filed 09/09/21       Entry Number 86        Page 4 of 17




       b.     Limited Third Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any documents designated CONFIDENTIAL under

       the terms of this Order to any other person or entity except as set forth in subparagraphs

       (1)-(6) below. Subject to these requirements, the following categories of persons may be

       allowed to review documents which have been designated CONFIDENTIAL pursuant to

       this Order:

              (1)     counsel of record and employees of counsel for the parties who have

              responsibility for the preparation and trial of the lawsuit;

              (2)     parties and employees of a party to this Order but only to the extent counsel

              shall certify that the specifically named individual party or employee’s assistance

              is necessary to the conduct of the litigation in which the information is disclosed

              and then only after the person to whom disclosure is to be made has executed an

              acknowledgment (in the form set forth as Attachment B hereto), that he or she has

              read and understands the terms of this Order and is bound by it 2;

              (3)     court reporters, videographers, and stenographers transcribing a deposition,

              conference, hearing, or trial, and those persons, if any, specifically engaged for the

              limited purpose of making photocopies of documents;

              (4)     consultants, investigators, or experts (hereinafter referred to collectively as

              “experts”) employed by the parties or counsel for the parties to assist in the

              preparation and trial of the lawsuit only after the person to whom disclosure is to




2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.
8:19-cv-02066-DCC         Date Filed 09/09/21       Entry Number 86         Page 5 of 17




        be made has executed an acknowledgment (in the form set forth as Attachment B

        hereto), that he or she has read and understands the terms of this Order and is bound

        by it;

        (5)      the court, any mediator that the court orders or the parties agree to, and their

        respective staffs; and

        (6)      other persons only upon consent of the producing party or upon order of the

        court and on such conditions as are agreed to or ordered.

 c.     Control of Documents.        Counsel for the parties shall take reasonable efforts to

 prevent unauthorized disclosure of documents designated as CONFIDENTIAL,

 RESTRICTED - ATTORNEYS’ EYES ONLY, or RESTRICTED CONFIDENTIAL

 SOURCE CODE pursuant to the terms of this order. Counsel shall maintain a record of

 those persons, including employees of counsel, who have reviewed or been given access

 to the documents along with the originals of the forms signed by those persons

 acknowledging their obligations under this Order.

 d.     Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

 referred to collectively as “copies”), of documents designated as Confidential under this

 Order or any portion of such a document, shall be immediately affixed with the designation

 “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall

 be afforded the full protection of this Order.

 e.     Greater Protection. The parties and counsel for the parties shall not disclose or

 permit the disclosure of any documents designated RESTRICTED - ATTORNEYS’ EYES

 ONLY under the terms of this Order to any other person or entity except as set forth in

 subparagraphs 5(b)(1),(3)-(6) above, subject to the requirements of subparagraph 5(b).
     8:19-cv-02066-DCC          Date Filed 09/09/21       Entry Number 86         Page 6 of 17




        6.      Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to ensure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction.   Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document as confidential to determine if some measure less

restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document be filed under

seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.

        7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires confidentiality protection greater than that afforded

by this Order unless the party moves for an Order providing such special protection.

        8.      Challenges to Designation as Confidential.                  Any CONFIDENTIAL,

RESTRICTED - ATTORNEYS’ EYES ONLY, or RESTRICTED CONFIDENTIAL SOURCE

CODE designation is subject to challenge.        The following procedures shall apply to any such

challenge.
8:19-cv-02066-DCC        Date Filed 09/09/21       Entry Number 86        Page 7 of 17




 a.     The burden of proving the necessity of any designation remains with the party

 asserting confidentiality.

 b.     A     party   who     contends   that   documents    designated    CONFIDENTIAL,

 RESTRICTED - ATTORNEYS’ EYES ONLY, or RESTRICTED CONFIDENTIAL

 SOURCE CODE are not entitled to confidential treatment shall give written notice to the

 party who affixed the designation of the specific basis for the challenge. The party who so

 designated the documents shall have fifteen (15) days from service of the written notice to

 determine if the dispute can be resolved without judicial intervention and, if not, to move

 for an Order confirming the designation.

 c.     Notwithstanding any challenge to the designation of documents as confidential, all

 material previously designated CONFIDENTIAL, RESTRICTED - ATTORNEYS’ EYES

 ONLY, or RESTRICTED CONFIDENTIAL SOURCE CODE shall continue to be treated

 as subject to the full protections of this Order until one of the following occurs:

        (1)      the party who claims that the documents are confidential withdraws such

        designation in writing;

        (2)      the party who claims that the documents are confidential fails to move

        timely for an Order designating the documents as confidential as set forth in

        paragraph 8.b. above; or

        (3)      the court rules that the documents should no longer be designated as

        confidential information.

 d.     Challenges to the confidentiality of documents may be made at any time and are

 not waived by the failure to raise the challenge at the time of initial disclosure or

 designation.
8:19-cv-02066-DCC        Date Filed 09/09/21       Entry Number 86        Page 8 of 17




 9.     Treatment on Conclusion of Litigation.

 a.     Order Remains in Effect. All provisions of this Order restricting the use of

 documents designated CONFIDENTIAL, RESTRICTED - ATTORNEYS’ EYES ONLY,

 or RESTRICTED CONFIDENTIAL SOURCE CODE shall continue to be binding after

 the conclusion of the litigation unless otherwise agreed or ordered.

 b.     Return of CONFIDENTIAL, RESTRICTED - ATTORNEYS’ EYES ONLY,

 or RESTRICTED CONFIDENTIAL SOURCE CODE Documents. Within thirty (30)

 days after the conclusion of the litigation, including conclusion of any appeal, all

 documents treated as CONFIDENTIAL, RESTRICTED - ATTORNEYS’ EYES ONLY,

 or RESTRICTED CONFIDENTIAL SOURCE CODE under this Order, including copies

 as defined above (¶5.d.) shall be returned to the producing party unless: (1) the document

 has been entered as evidence or filed (unless introduced or filed under seal); (2) the parties

 stipulate to destruction in lieu of return; or (3) as to documents containing the notations,

 summations, or other mental impressions of the receiving party, that party elects

 destruction. Notwithstanding the above requirements to return or destroy documents,

 counsel may retain attorney work product including an index which refers or relates to

 information designated CONFIDENTIAL, RESTRICTED - ATTORNEYS’ EYES

 ONLY, or RESTRICTED CONFIDENTIAL SOURCE CODE so long as that work

 product does not duplicate verbatim substantial portions of the text of confidential

 documents. This work product continues to be confidential under the terms of this Order.

 An attorney may use his or her work product in a subsequent litigation provided that its use

 does not disclose the confidential documents.
     8:19-cv-02066-DCC          Date Filed 09/09/21      Entry Number 86        Page 9 of 17




       10.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       11.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL, RESTRICTED - ATTORNEYS’ EYES ONLY, or

RESTRICTED CONFIDENTIAL SOURCE CODE by counsel is subject to protection under Rule

26(c) of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific

ruling shall have been made.

       12.     Source Code. For Protected Material designated RESTRICTED

CONFIDENTIAL SOURCE CODE, the following additional restrictions apply:

       (a)     Access to a Party’s Source Code Material shall be provided only on “stand-alone”
               computer(s) (that is, the computer may not be linked to any network, including a
               local area network (“LAN”), an intranet or the Internet).       The stand-alone
               computer(s) may be connected to (i) a printer, or (ii) a device capable of
               temporarily storing electronic copies solely for the limited purposes permitted
               pursuant to paragraphs 12 (h and k) below. Additionally, except as provided in
               paragraph 12(k) below, the stand-alone computer(s) may only be located at the
               offices of the producing Party’s outside counsel;

       (b)     The receiving Party shall make reasonable efforts to restrict its requests for such
               access to the stand-along computer(s) to normal business hours, which for purposes
               of this paragraph shall be 9:00 a.m. through 5:00 p.m. However, upon reasonable
               notice from the receiving party, the producing Party shall make reasonable efforts to
               accommodate the receiving Party’s request for access to the stand-alone computer(s)
               outside of normal business hours. The Parties agree to cooperate in good faith such
               that maintaining the producing Party’s Source Code Material at the offices of its
               outside counsel shall not unreasonably hinder the receiving Party’s ability to
               efficiently and effectively conduct the prosecution or defense of this Action;
    8:19-cv-02066-DCC          Date Filed 09/09/21       Entry Number 86         Page 10 of 17




       (c)     The producing Party shall provide the receiving Party with information explaining
               how to start, log on to, and operate the stand-alone computer(s) in order to access the
               produced Source Code Material on the stand-alone computer(s);

       (d)     The producing Party will produce Source Code Material in computer searchable
               format on the stand-alone computer(s) as described above;

       (e)     Access to Protected Material designated RESTRICTED CONFIDENTIAL -
               SOURCE CODE shall be limited to outside counsel and up to three (3) outside
               consultants or experts3 (i.e., not existing employees or affiliates of a Party or an
               affiliate of a Party) retained for the purpose of this litigation and approved to access
               such Protected Materials pursuant to paragraph 5(b)(4) above. A receiving Party
               may include excerpts of Source Code Material in a pleading, exhibit, expert report,
               discovery document, deposition transcript, other Court document, provided that the
               Source Code Documents are appropriately marked under this Order, restricted to
               those who are entitled to have access to them as specified herein, and, if filed with
               the Court, filed under seal in accordance with the Court’s rules, procedures and
               orders;

       (f)     To the extent portions of Source Code Material are quoted in a Source Code
               Document, either (1) the entire Source Code Document will be stamped and treated
               as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages containing
               quoted Source Code Material will be separately stamped and treated as
               RESTRICTED CONFIDENTIAL SOURCE CODE;

       (g)     Except as set forth in paragraph 12(k) below, no electronic copies of Source Code
               Material shall be made without prior written consent of the producing Party, except
               as necessary to create documents which, pursuant to the Court’s rules, procedures
               and order, must be filed or served electronically;

       (h)     The receiving Party shall be permitted to make a reasonable number of printouts and
               photocopies of Source Code Material, all of which shall be designated and clearly
               labeled “RESTRICTED CONFIDENTIAL SOURCE CODE,” and the receiving
               Party shall maintain a log of all such files that are printed or photocopied;

       (i)     Should such printouts or photocopies be transferred back to electronic media, such
               media shall be labeled “RESTRICTED CONFIDENTIAL SOURCE CODE” and
               shall continue to be treated as such;


3
 For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
consultant’s or expert’s direct reports and other support personnel, such that the disclosure to a
consultant or expert who employs others within his or her firm to help in his or her analysis shall
count as a disclosure to a single consultant or expert.
    8:19-cv-02066-DCC          Date Filed 09/09/21        Entry Number 86         Page 11 of 17




       (j)     If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
               photocopies of Source Code Material, the receiving Party shall ensure that such
               outside counsel, consultants, or experts keep the printouts or photocopies in a
               secured locked area in the offices of such outside counsel, consultants, or expert.
               The receiving Party may also temporarily keep the printouts or photocopies at: (i) the
               Court for any proceedings(s) relating to the Source Code Material, for the dates
               associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
               the Source Code Material are taken, for the dates associated with the deposition(s);
               and (iii) any intermediate location reasonably necessary to transport the printouts or
               photocopies (e.g., a hotel prior to a Court proceeding or deposition); and

       (k)     A producing Party’s Source Code Material may only be transported by the receiving
               Party at the direction of a person authorized under paragraph 10(e) above to another
               person authorized under paragraph 12(e) above, on paper or removable electronic
               media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
               Express or other similarly reliable courier. Source Code Material may not be
               transported or transmitted electronically over a network of any kind, including a
               LAN, an intranet, or the Internet. Source Code Material may only be transported
               electronically for the purpose of Court proceeding(s) or deposition(s) as set forth in
               paragraph 12(j) above and is at all times subject to the transport restrictions set forth
               herein. But, for those purposes only, the Source Code Materials may be loaded onto
               a stand-alone computer.

       13.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.



                                               s/Donald C. Coggins, Jr.
                                               The Honorable Donald C. Coggins, Jr.
                                               United States District Judge

September 9, 2021
Spartanburg, South Carolina
      8:19-cv-02066-DCC         Date Filed 09/09/21    Entry Number 86        Page 12 of 17




                                ATTACHMENT A
                   CERTIFICATION BY COUNSEL OF DESIGNATION
                       OF INFORMATION AS CONFIDENTIAL

                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    ANDERSON DIVISION



 WORLD CAM, LLC,
                                                  Civil Action No. 8:19-cv-02066-DCC
                  Plaintiff,

 v.


 OMNIBOND SYSTEMS, LLC AND                       CERTIFICATION BY COUNSEL AS
 KENNETH BOYD WILSON,                            DESIGNATION OF INFORMATION
                                                       AS CONFIDENTIAL
                 Defendants,

 AND

 OMNIBOND SYSTEMS, LLC,

                  Counterclaim Plaintiff,

 v.

 WORLD CAM, LLC AND
 ANDREW SLATTERY,

                 Counterclaim Defendants.


       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL, RESTRICTED -
ATTORNEYS’ EYES ONLY, or RESTRICTED CONFIDENTIAL SOURCE CODE subject to
the Confidentiality Order entered in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
the Confidentiality Order.

        Check and complete one of the two options below.
    8:19-cv-02066-DCC         Date Filed 09/09/21       Entry Number 86         Page 13 of 17




       ❑      I am a member of the Bar of the United States District Court for the District of
              South Carolina. My District Court Bar number is [District Court Bar #].

       ❑      I am not a member of the Bar of the United States District Court for the District of
              South Carolina but am admitted to the bar of one or more states. The state in which
              I conduct the majority of my practice is [state in which I practice most] where my
              Bar number is [that state's Bar #]. I understand that by completing this certification
              I am submitting to the jurisdiction of the United States District Court for the District
              of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]                             [Signature of Counsel [s/name]]
                                                             Signature of Counsel

                                                             [Printed Name of Counsel [A]]
                                                             Printed Name of Counsel
      8:19-cv-02066-DCC         Date Filed 09/09/21    Entry Number 86        Page 14 of 17




                               ATTACHMENT B
                      ACKNOWLEDGMENT OF UNDERSTANDING
                                   AND
                           AGREEMENT TO BE BOUND

                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    ANDERSON DIVISION



 WORLD CAM, LLC,
                                                  Civil Action No. 8:19-cv-02066-DCC
                  Plaintiff,

 v.


 OMNIBOND SYSTEMS, LLC AND                           ACKNOWLEDGEMENT OF
 KENNETH BOYD WILSON,                                 UNDERSTANDING AND
                                                    AGREEMENT TO BE BOUND
                 Defendants,

 AND

 OMNIBOND SYSTEMS, LLC,

                  Counterclaim Plaintiff,

 v.

 WORLD CAM, LLC AND
 ANDREW SLATTERY,

                 Counterclaim Defendants.


        The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL, RESTRICTED - ATTORNEYS’ EYES ONLY, or RESTRICTED
CONFIDENTIAL SOURCE CODE solely for the purposes of the above-captioned action, and not
to disclose any such confidential information to any other person, firm or concern.
    8:19-cv-02066-DCC        Date Filed 09/09/21      Entry Number 86       Page 15 of 17




         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

              Name:                 [undersigned name [att B]]
              Job Title:            [Job Title [att B]]
              Employer:             [Employer [att B]]
              Business Address:     [Business Address [att B]]


Date: [date attachment B signed]                          [Signature [attachment B]]
                                                          Signature
      8:19-cv-02066-DCC        Date Filed 09/09/21      Entry Number 86         Page 16 of 17




                                  ATTACHMENT C
                        CERTIFICATION OF COUNSEL OF NEED
                        FOR ASSISTANCE OF PARTY/EMPLOYEE



 WORLD CAM, LLC,
                                                    Civil Action No. 8:19-cv-02066-DCC
                  Plaintiff,

 v.


 OMNIBOND SYSTEMS, LLC AND                        CERTIFICATION OF COUNSEL OF
 KENNETH BOYD WILSON,                               NEED FOR ASSISTANCE OF
                                                        PARTY/EMPLOYEE
                 Defendants,

 AND

 OMNIBOND SYSTEMS, LLC,

                  Counterclaim Plaintiff,

 v.

 WORLD CAM, LLC AND
 ANDREW SLATTERY,

                 Counterclaim Defendants.


       Pursuant to the Confidentiality Order entered in this action, most particularly the provisions
of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]] is reasonably
necessary to the conduct of this litigation and that this assistance requires the disclosure to this
individual of information which has been designated as CONFIDENTIAL.

        I have explained the terms of the Confidentiality Order to the individual named above and
will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to be
Bound” prior to releasing any confidential documents to the named individual and I will release
only such confidential documents as are reasonably necessary to the conduct of the litigation.

        The individual named above is:

        ❑      A named party;
    8:19-cv-02066-DCC      Date Filed 09/09/21     Entry Number 86      Page 17 of 17




      ❑      An employee of named party [employee of named party]. This employee’s job title
             is [employee's job title] and work address is [employee's work address].


Date: [date attachment C signed]                       [Signature [attachment C]]
                                                        Signature
